Citation Nr: 0322947	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 until 
February 1989.  This appeal comes before the Department of 
Veterans Affairs (VA) Board of Veterans Appeals (Board) from 
a June 1993 rating decision of the St. Petersburg, Florida 
Regional Office (RO) that established service connection for 
migraine headaches and granted a 10 percent disability 
rating, effective from March 4, 1993.  The veteran expressed 
dissatisfaction with the amount of the award.  The veteran 
subsequently moved to within the jurisdiction of the 
Columbia, South Carolina RO from which his appeal continued.  
During the pendency of the appeal, the 10 percent disability 
evaluation was increased to 30 percent by rating action dated 
in January 1999, effective from March 4, 1993.  The veteran 
continues to express dissatisfaction with the rating 
assigned.


REMAND

The veteran asserts that he has severe headaches, 
occasionally up to seven times a week, which are 
incapacitating most of time, and result in an inability to 
work.  He testified on most recent personal hearing on appeal 
in April 2003, that he received treatment for his symptoms 
from his primary care physician, W. Milton, M.D., and had 
been prescribed medication for headaches by a Dr. Fester, a 
nephrologist.  The veteran noted that he obtained treatment 
at Walker Medical, and that R. Reindollar, M.D., had written 
a statement indicating that he was unable to work.  He stated 
that sometimes his headaches were so severe that he had to go 
to the emergency room at Lancaster Springs Memorial Hospital 
for relief of symptoms.  At the time of the personal hearing, 
he estimated that he had obtained emergency treatment at 
least four to five within the past six months.  The veteran 
related that he also sought treatment for his headaches at 
the VA Medical Center in Columbia, South Carolina.

A review of the claims folder reflects that records dating to 
April 2002 were received from Dr. Reindollar.  It is shown 
that the record contains VA outpatient clinic notes up to 
March 23, 2000, but it appears that no subsequent records 
have been requested.  As well, it is observed that there are 
no records to review from Dr. Milton, Walker Medical, Dr. 
Fester, or Lancaster Springs Memorial Hospital.  The Board 
thus finds that the RO should attempt to secure any records 
from Dr. Reindollar dating from April 2002, all VA outpatient 
notes dating from March 24, 2000, and clinical records from 
Walker Milton, Walker Medical, Dr. Fester, and Lancaster 
Springs Memorial Hospital dating back to March 1993.

The Board also notes that pursuant to most recent Board 
remand dated in November 2000, the veteran underwent 
evaluation of his service-connected headaches for 
compensation and pension purposes in April 2002.  It was 
requested at that time that the claims folder be available to 
the examiner prior to the examination, and that the examiner 
comment on the severity of the headache manifestations, as 
well as provide an opinion as to whether the headache attacks 
were very frequently completely prostrating and so prolonged 
as to produce economic inadaptability.  It was stipulated 
that the examiner be informed that such information was 
essential for VA to accurately rate the service-connected 
disorder.  The record reflects, however, that the VA examiner 
stated in the clinical report that while the veteran had been 
examined on April 4, 2002, the claims folder was not made 
available until April 18, 2002, at which time dictation was 
performed.  The examiner did not characterize the veteran's 
headache symptomatology in accordance with the delineated 
rating criteria.  As well, the examiner noted that a 
computerized tomography scan was being requested; the results 
of which are not record.  Additionally, the evidence of 
record indicated that manifestations of the veteran's 
service-connected migraine headache disorder have increased 
in severity since the April 2002 VA examination.  As such, 
the Board finds that a new evaluation of the service-
connected headaches is in order.  

Based on the foregoing, another remand to the RO is 
appropriate under the circumstances.  While the Board regrets 
that a remand of this matter will further delay a final 
decision in this appeal, such action is needed to ensure that 
all due process requirements are met.  

The Board also points out that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002) was promulgated which obligates VA to 
heighten its duty to assist the veteran.  In this regard, the 
Board observes that there is documentation in the record 
notifying the veteran of the allocation of the burden of 
producing evidence; that is, which evidence VA will obtain 
and which evidence the veteran must provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
during the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to identify and provide 
authorization to obtain clinical 
records from all VA and non-VA health 
care providers who have treated him for 
his headaches since March 1993, to 
include Dr. Milton, Walker Medical, Dr. 
Fester, and Lancaster Springs Memorial 
Hospital dating from March 1993.  Dr. 
Reindollar's records dating from April 
2002 should also be requested utilizing 
authorization already of record.  

2.  All of the veteran's medical 
records from the VA Medical Center in 
Columbia, South Carolina, dating from 
March 24, 2000 to the present, to 
include the results of the computerized 
tomography scan if conducted in April 
2002, should be requested and 
associated with the claims folder.  

3.  Following receipt of any additional 
pertinent evidence and/or responses to 
the above requests for information, the 
RO should schedule the veteran for a 
neurologic examination.  The entire 
claims file and a copy of this remand 
must be made available to the examiner 
for review prior to the examination, 
and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  After review of 
the evidence, the examiner should 
comment on the severity of the service-
connected headache disorder, and state 
with specificity whether it is 
symptomatic of characteristic 
prostrating attacks that occur on 
average of once a month over the last 
several months, or whether the 
manifestations of such produce very 
frequent, completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed in a printed typewritten 
report.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology an adequate response to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

5.  The veteran should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

7.  Following completion of the 
requested development, the RO should re-
adjudicate the issue of entitlement to a 
rating in excess of 30 percent for 
migraine headaches in light of all 
pertinent evidence and legal authority, 
to include Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  If the 
benefit sought on appeal is not granted, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claim should 
be returned to the Board for further 
appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



